DETAILED ACTION
This office action is in response to communications filed on August 31, 2021, concerning application number 16/638,525.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on August 31, 2021.
Claims 1-15 are currently pending.
Response to Arguments
Applicant's arguments filed August 31, 2021, (hereinafter “Arguments”) have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments regarding the force transmitting members being connected to the one-piece circumferential wall and being integrally provided as part of the one-pieced circumferential wall (Arguments p. 15) is drawn to newly claim amendments. The combination of LeFebvre and Rink ,as applied below, meet these newly added amendment to the claims.
Applicant argues that LeFabvre does not disclose pins in a one-pieced manner as part of the circumferential wall (Arguments p. 15). Examiner respectfully disagrees. LeFabvre figs. 4 and 7 illustrate a “pin” 17 on the lower half of the flexible member 8 and “pin” 18 at the upper portion of the flexible member 8. Both “pins” 17 and 18 are illustrated in figures 4 and 7 as integrally formed with the lower 
Applicant argues that the pins are not part of the force transmission members (Arguments p. 15). Examiner respectfully disagrees. First, the claims broadly state “force transmitting member”. “Pins” 17 and 18 transmit the force from the actuating system 30 with hand wheel 32 to the flexible member 8. “Pins” 17 and 18 transmit the compression force, but more importantly, they transmit the tension force that pulls the flexible member 8 back to the open position. This is part of the opening force. The remainder of the opening force is from the fluid flow force and the elastic force provided by the flexible member 8. Therefore, “pins” 17 and 18 are considered force transmission members.
Drawings
The drawings were received on August 31, 2021.  These drawings are acceptable.
Specification
Amendment to the Specification filed on August 31, 2021, specifically the Title, obviates the objection to the Specification raised in the office action mailed on April 1, 2021.
Amendment to the Specification filed on August 31, 2021, obviates the objections to the Specification and Drawings raised in the office action mailed April 1, 2021.
Claim Rejections - 35 USC § 112
Amendment to the claims filed on August 31, 2021, obviates the necessity of the 112(b) or 112 second paragraph rejections raised in the office action mailed on April 1, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (FR 1,056,327, Translation provided by Applicant in IDS filed February 19, 2020, hereinafter “translation”) in view of Rink (US 3,770,023).
Regarding claim 1, LeFebvre discloses a pinch valve (fig. 1), comprising: a valve body (8) having exactly one flow channel (ann. fig. 6), wherein the flow channel (ann. fig. 6) is surrounded by a 

    PNG
    media_image1.png
    301
    255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    314
    media_image3.png
    Greyscale

LeFEBVRE – ANNOTATED FIGURES 6 and 7; and FIGURE 1
LeFebvre substantially discloses the claimed invention, except it does not disclose the valve body is one-pieced circumferential wall.
Rink teaches a one-pieced circumferential wall (22).

    PNG
    media_image4.png
    187
    320
    media_image4.png
    Greyscale

RINK – FIGURE 4
It would have been obvious to one having ordinary skill in the art to have modified the two piece valve body, as disclosed by LeFebvre, with a one-pieced circumferential wall, as taught by Ring, for the purpose of the one-pieced circumferential wall valve body prevents leakage because the longitudinal seam is eliminated.
Regarding claim 2, LeFebvre discloses absent (valve body 8 in an unstressed state) any exposure to compressive (closing force of valve) or tensile force (opening force of valve) the pinch valve (fig. 1) is in the open state (fig. 1) and convertible into a closed state (compression force by actuator 32 closes the valve body 8) when exposed to compressive force (closing force by actuator 32), in which wherein in the closed state the inner surfaces (ann. fig. 6) of the circumferential wall (ann. fig. 6) contact each other in cross section so completely, that the flow channel (20) is in cross section (30) completely closed.
Regarding claim 3,
Regarding claim 4, LeFebvre discloses the circumferential wall (ann. fig. 6) at the position where the first and second force transmitting members (17, 18) are connected to the circumferential wall (ann. fig. 6, fig. 5 illustrates the force transmitting members 17 and 18 connected to the circumferential wall) has a cross section that includes at least two linear sections (ann. fig. 6), wherein either a linear section (ann. fig. 6) is an area, in which a force transmitting member (17, 18) is connected to the two linear sections (ann. fig. 6) abut from both sides on a point at which a force transmitting member (17, 18) is connected to the circumferential wall (ann. fig. 6).
Regarding claim 5, LeFebvre discloses the cross section of the circumferential wall (ann. fig. 6) comprises an axis of symmetry (threaded rod 29), the axis of symmetry being defined in that the cross section is, by a mental rotation through an angle of less than 360 degrees around the axis of symmetry (threaded rod 29), transferrable into an arrangement which is indistinguishable from the initial position (unstressed position of the valve body 8).
Regarding claim 6, LeFebvre discloses the force transmitting members (17, 18) upon exposure of the force transmitting member (18) to a compressive or tensile force are movable in the direction towards (closing direction) the axis of symmetry (threaded rod 29) or away (opening direction) from the axis of symmetry.
Regarding claim 7, LeFebvre discloses the circumferential wall (ann. fig. 6) in cross section comprises two or more segments of reduced wall thickness (ann. fig. 7 illustrates 4 segments of reduced wall thickness).
Regarding claim 8, LeFebvre discloses each force transmitting member (17, 18) is independently couplable and/or fixable to a force transmitting device (20, 21) via a friction-type connection (fig. 1 illustrates the connection between the actuator 32 and valve body 8).
Regarding claim 9,
Regarding claim 10, LeFebvre discloses the flow channel (ann. fig. 6) defines a longitudinal axis of the central closing region (ann. fig. 6), which in cross section defines an axis of symmetry (threaded rod 29).
Regarding claim 11, LeFebvre discloses the circumferential wall (21) in cross section (30) comprises a plurality of points of reduced wall thickness (9) and wherein two of the plurality of points (9) are arranged opposite to one another with respect to the axis of symmetry (7).
Regarding claim 12, LeFebvre discloses the cross section of the circumferential wall (ann. fig. 6) comprises one semi-elliptical (ann. fig. 7 illustrates a semi-elliptical cross section of the upper and lower walls).
Regarding claim 13, LeFebvre discloses one or more force transmitting members (17, 18) are designed to transmit the action of a force parallel to the plane of mirror symmetry (17) or in the plane of mirror symmetry (17) of the flow channel (20) such that the circumferential wall (ann. fig. 6) is deformed in such a way that its extent changes perpendicularly to the plane of mirror symmetry (plane of the fluid flow direction, ann. fig. 6).
Regarding claims 14 and 15, The applicant’s claims 14 and 15 are method claims. The limitation of “a process for controlling the flow of liquid through a tube or hose containing a pinch valve of Claim 2, the process comprising: in the open state of the pinch valve, allowing exertion of a compressive force perpendicular to the flow direction of the flow channel to a force transmitting member, such that the distance between the force transmitting members or the distance between the force transmitting member and the fixing member is reduced, and thereby the shape of the cross section is altered, such that in cross section, the area of the flow channel enclosed by the circumferential wall is at least reduced, in the closed state of the pinch valve, reducing a compressive force acting perpendicularly to the flow direction of the flow channel on a force transmitting member and/or or allowing a tensile force to act on a force transmitting member perpendicular to the flow direction of the flow channel, such that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753